Citation Nr: 0209990	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  99-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from February 1973 to February 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) pursuant to a June 2001 Order of the United States 
Court of Appeals for Veterans Claims (Court).  That order 
vacated a December 2000 decision of the Board which denied an 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The underlying January 1999 rating RO decision declined to 
reopen a claim of entitlement to service connection for left 
ankle disability.  


FINDINGS OF FACT

1.  An unappealed February 1981 rating decision denied the 
veteran's claim of entitlement to service connection for a 
left ankle disability.

2.  The evidence received since the February 1981 rating 
decision that denied service connection for a left ankle 
disorder consists of evidence that is either cumulative or 
redundant or does not bear directly or substantially upon the 
specific matter under consideration and is so insignificant 
as to not warrant reconsideration of the merits of the claim 
on appeal.


CONCLUSIONS OF LAW

1.  A February 1981 rating decision which denied service 
connection for a left ankle disability is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The additional evidence presented since February 1981 is 
not new and material, and the claim for service connection 
for a left ankle disability has not been reopened.  38 
U.S.C.A. §§ 5103, 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156 (2000), 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. §§ 3.156(a), 3.159(c)).  As noted, however, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim was received prior to 
that date, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, No 01-997 (U.S. Vet. App. 
June 19, 2002).  Here, the record contains several letters by 
the RO notifying the veteran of the evidence needed to reopen 
his claim.  In letters dated in January 1999 and March 1999, 
the RO notified the veteran that new and material evidence 
was needed to reopen his claim.  The RO explained in January 
1999 that the claim was previously denied because no ankle 
disability was shown at discharge from service.  The RO also 
explained in March 1999 that it would help the veteran to 
obtain evidence if the veteran needed help.  Recent VA 
treatment records have been associated with the file.  Since 
these communications meet the standard set forth by the VCAA, 
the Board finds that no further development is needed. 

II.  New and Material Evidence for Service Connection for a 
Left Ankle Disability 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  

In this case, an original claim for service connection for 
left ankle disability was denied by the RO in a February 1981 
rating decision.  That decision was based on a finding that 
the evidence showed acute ankle injury in service but did not 
establish a residual ankle disability.  The evidence 
considered at that time included the veteran's service 
personnel and medical records, which showed that the veteran 
had twisted his ankle on a few occasions in service.  Thus, 
the RO conceded that the veteran did hurt his left ankle in 
service but that the claim failed because there were no 
residuals of that injury.  In a letter dated March 1981, the 
veteran was notified of that decision and of his appellate 
rights but did not seek appellate review within one year of 
notification.  Therefore, that decision is final and is not 
subject to revisions upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In 
December 1998, the veteran sought to reopen his claim for 
service connection for a left ankle disability.  When a claim 
to reopen is presented, a two-step analysis is performed.  
The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The only evidence of record at the time of the February 1981 
rating decision were the veteran's service medical records.  
These records indicate that the veteran turned his ankle in 
September 1973 and was diagnosed with a partial tear of the 
left lateral collateral ankle ligament.  X-ray studies were 
negative for any fractures and the veteran was relieved of 
duty and given an ace wrap.  In May 1974, the veteran 
complained of pain, swelling and limited range of motion 
after twisting his left ankle.  X-ray studies showed an 
earlier (old) fracture of the distal fibula.  He was 
diagnosed with an ankle sprain at the time and given an ace 
wrap.  There were no other in service ankle complaints or 
treatment.  

Evidence submitted after the February 1981 rating decision 
includes private and VA treatment records, dating from 
October to December 1982 and from June to November 1990, and 
more recent records, as well as examination reports.  The 
private records pertain to the veteran's low back disability 
and note, in evaluating his back, that his ankle jerks were 
either significantly depressed or absent.  There were no 
findings regarding any ankle disability.  The 1990 records 
indicate that, in May 1990, the veteran had slipped on oil 
and injured his low back and complained of low back pain that 
radiated into his left leg and foot.  Moreover, in a January 
1992 letter, a private orthopedic surgeon indicated that the 
veteran had injured his legs in a car accident the month 
before.  

Also added to the record is a March 1992 VA general medical 
examination report, conducted in evaluating the veteran for 
pension purposes.  At that time there were no ankle 
complaints, findings or diagnoses.  A September 1994 private 
physician's letter indicates that the veteran had back and 
leg pain with foot numbness after a June 1993 car accident.  
He was assessed with low back radiculopathy.  July and August 
1999 VA treatment records show pain in the veteran's back and 
legs with neurological symptoms associated with his lumbar 
disc disease.  May through July 2000 records are for 
unrelated problems.  None of these records contains a 
diagnosis of a left ankle disability related to service.  
Instead, they show treatment for other disabilities which are 
not before the Board.  Accordingly, none of the records 
submitted since February 1981 is probative of the central 
issue of whether the veteran has a chronic residual left 
ankle disability related to injury in service.  See 38 C.F.R. 
§ 3.156.  

The Board has also considered the veteran's own statements in 
which he claims that he currently suffers from a left ankle 
disability as a result of injuries he experienced in service.  
These statements, however, are merely cumulative of 
statements made by the veteran at the time of the 1981 rating 
decision.  Since cumulative, they cannot be deemed new and 
material evidence.  See Smith, 12 Vet. App. at 314 ("once it 
was determined that the evidence was not new, no further 
analysis was required, for it could not be 'new and material' 
if it was not 'new.'").

As a whole, the evidence received since the February 1981 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran currently suffers from a left ankle disability 
related to service.  Therefore, it follows that new and 
material evidence has not been submitted subsequent to the 
February 1981 rating decision that denied service connection 
for a left ankle disability.  Accordingly, the February 1981 
rating decision remains final.  As the foregoing explains the 
need for competent evidence demonstrating that the veteran 
currently suffers from a left ankle disability as a result of 
service, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim for service connection for a left ankle disability.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 



ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for a left 
ankle disability, that claim remains denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

